On the merits and even without the testimony of the doctors, the admission of which is held error, I think that judgment was properly directed for defendant.
Neither can I agree in all the implications of what Mr. Justice Loring says concerning the admissibility of the doctors' evidence. The purpose of the statute is to protect the disclosures of the living and not at all to make incompetent the appearance of the dead. It is in derogation of the common law, and therefore to be construed strictly rather than liberally. 6 Dunnell, Minn. Dig. (2 ed.  Supp.) § 8958. It is not to be extended by unnecessary implication, and I feel that this decision may lead to just that. It occurs to me that in every such case there is for the judge this preliminary fact question: Was the patient dead at the time of the observations concerning which the doctor is asked to testify? *Page 277 
A corpse cannot be a patient within the meaning of the statute. Travelers Ins. Co. v. Bergeron (C.C.A.) 25 F.2d 680, 58 A.L.R. 1127. So, if the determinative fact question is answered in the affirmative, the doctor should be permitted to testify concerning his post-mortem observations. Here it strikes me that any trial judge would have held on the evidence that the patient was dead at the determinative moment, thereby making the testimony admissible.